Court of Appeals
                        Fifth District of Texas at Dallas
                                         MANDATE

TO THE 292ND JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 29th day of December, 2014,
the cause on appeal to revise or reverse the judgment between

SAMUEL PETER VIVES, Appellant                      On Appeal from the 292nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01463-CV         V.                      Trial Court Cause No. CV13-00303-V-
                                                   292nd.
AMANDA LEE GERSTEN, Appellee                       Opinion delivered by Justice Myers. Justices
                                                   O'Neill and Francis participating.

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, the September 24, 2013 Protective
Order of the trial court is MODIFIED as follows:

       “5) Going to or within 500 feet of the employment or business of AMANDA LEE
       GERSTEN or a member of the family or household of AMANDA LEE
       GERSTEN, to wit: 5701 Virginia Parkway, McKinney, TX 75071.”

We AFFIRM the trial court’s judgment as MODIFIED. We ORDER the trial court to enter a
corrected protective order reflecting this modification.

       It is ORDERED that appellee AMANDA LEE GERSTEN recover her costs of this
appeal from appellant SAMUEL PETER VIVES.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 10th day of March, 2015.




                                                           LISA MATZ, Clerk




                                        –2–